DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. Claims 1-3, 5-8, 10-20 recite a means to acquire image data, estimate and correct images, and determine the best means to correct the image data.
Claim 1, for example, recites an image processing apparatus (brain-eye axis can visualize, process and interpret external image in a continuous setting) comprising: at least one processor or circuit configured to function (mind is a processor that can control sensory organs, such as eyes to visualize and enhance images based on feedback from the mind) as: an acquisition unit configured to acquire image data (eye visualization of external images); a first tone correction unit configured to estimate transparency for each region of the image data, and correct tone (cone photoreceptors can visualize high light levels and estimate transparency with high spatial acuity and correct tone); a second tone correction unit configured to correct tone of the image data using a tone curve  (rod photoreceptors can visualize low light levels, estimate and correct tone); and a control unit configured to control which tone correction unit is to be used to perform tone correction (the mind can subconsciously direct the photoreceptors to view image and correct visualization)
In each claim of claims 1-3, 5-8, 10-20, the apparatus and associated method is identified with generic processing elements (in example: “image processing apparatus”, “processor”, “acquisition unit”, “first tone correction unit”, “second tone correction unit”, “control unit”) that, under its broadest reasonable interpretation, encompasses a process that can be carried out in the mind but for the recitation of a generic computer component. That is, other than reciting “image processing apparatus,” “processor” etc. nothing in the claims precludes the steps from practically being performed in the mind. For example, but for the “processor” language, terms such as “acquire,” “estimate,” “correct,” and “control”  in the context of each claim encompasses the user to manually visualize a scene temporally, generate images, to compare, enhance and recombine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims each recite an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, each claim only recites generic computer elements – using an “image processing apparatus”, “processor” etc to perform steps of acquire images, estimate and correct tone in the image data, and control the tone correction. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the element of using a processor to acquire images, recognize tone differences and correct, and control 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 8-9, 11, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US PG PUB 2017/0024865).
Regarding Claim 1, Suzuki teaches an image processing apparatus (image processing apparatus; Figs 1-8 and ¶ [0038]-[0117]) comprising: at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) configured to function as: an acquisition unit configured to acquire image data (optical image from lens system 100 is stored in buffer 105 and is acquired by mist distribution estimation unit 109; Fig 1 and ¶ [0040], [0044]-[0045]); a first tone correction unit (first mist correction unit 110; Figs 1, 2, 5 and ¶ [0045]-[0046], [0052]-[0056], [0085]-[0088]) configured to estimate transparency for each region of the image data (correction coefficient calculation 300 of first mist correction unit 110 calculates a correction coefficient for contrast correction for pixels of the input image; Fig 5 and ¶ [0090]-[0092]), and correct tone (gradation is corrected in the adaptive contrast correction unit 301 of the first mist correction unit 110 using adaptive contrast correction of the gain for each color; Figs 5 and ¶ [0097]-[0099]); a second tone correction unit (second mist correction unit 111; Figs 1, 2, 8 and ¶ [0045], [0047], [0111]-[0117])  configured to correct tone of the image data using a tone curve (gradation is corrected in the second mist correction unit 111 using uniform contrast correction with a linear function, nonlinear function or broken line approximation function, such that the nonlinear function represents a tone curve; Fig 8 and ¶ [0112]-[0114]); and a control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) configured to control which tone correction unit is to be used to perform tone correction (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111; Figs 1, 2, 5, 8 and ¶ [0086], [0112], [0117]). 
Regarding Claim 8, Suzuki teaches the image processing apparatus according to claim 1 (as described above), wherein the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) causes the first tone correction unit first mist correction unit 110; Figs 1, 2, 5 and ¶ [0045]-[0046], [0085]-[0088]) to gradually perform tone correction over time (the  correction coefficient calculator 300 and adaptive contrast correction unit 301, of the first mist correction unit 110, performs contrast correction corresponding to each pixel, thereby correcting gradually over time; Fig 5 and ¶ [0087]-[0088]), and to stop a tone correction operation of the first tone correction unit in a case where a white region is extracted from a contour portion in image data (in a region with no mist component H(x, y), the mist component H (x, y) takes on a small value thereby not requiring correction from the first mist correction unit 110 and maintains original values; Fig 7 and ¶ [0101], [0108]-[0109]).  
Regarding Claim 9, Suzuki teaches the image processing apparatus according to claim 1 (as described above), wherein the at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) is configured to further function as a calculation unit configured to calculate a variance value of statistics of luminance values of the image data (the signal processor 108 progresses the image data to the mist component estimation unit 200 of the mist distribution estimation unit 109, which calculates the brightness range of each pixel of image data, plotted in a histogram using the mist histogram generator 201 thereby generating statistics; Figs 2-4 and ¶ [0054]-[0056], [0063]-[0067]), wherein, in a case where the calculated variance value is more than or- 26 -10194184US01/P220-0276US equal to a predetermined value (the histogram of the mist component H (x, y) is evaluated to a threshold in the correction system determination unit 202 of the mist distribution estimation unit 109; Fig 2 and ¶ [0077]-[0080]), the control unit weakens tone correction performed by the first tone correction unit, and strengthens tone correction performed by the second tone correction unit (when the standard deviation of the mist component H (x, y) histogram is less than the threshold, the first mist correction unit 110 is not used and the second mist correction unit 111 is used to correct the image; Fig 2 and ¶ [0079]-[0080]).
Regarding Claim 11, Suzuki teaches the image processing apparatus according to claim 1 (as described above), wherein the at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) is configured to further function as an analysis unit configured to perform an analysis using the image data (in the mist distribution estimation unit 109, the image data is analyzed for the brightness range of each pixel of image data using the mist component estimation unit 200 and plotted in a histogram using the mist histogram generator 201; Figs 2-4 and ¶ [0054]-[0056], [0063]-[0067]), wherein the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) controls a tone correction operation of the first tone correction unit and a tone correction operation of the second tone correction unit (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111; Figs 1, 2, 5, 8 and ¶ [0086], [0112], [0117]), based on the result of the analysis performed by the analysis unit (the correction system determination unit 202 of the mist distribution estimation unit 109 determines which correction unit (110 or 111) should be used based on results from the mist histogram information supplied by the mist histogram generator 201; Fig 2 and ¶ [0069]-[0070]).  
Regarding Claim 18, Suzuki teaches an image processing apparatus (image processing apparatus; Figs 1-8 and ¶ [0038]-[0117]) comprising: an image capturing device (lens system 100; Fig 1 and ¶ [0039]) configured to capture an image of a subject (lens system 100 forms an optical image of an object; Fi 1 and ¶ [0039]); and an image processing apparatus (image processing apparatus; Figs 1-8 and ¶ [0038]-[0117]) comprising: at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) configured to function as: an acquisition unit configured to acquire image data (optical image from lens system 100 is stored in buffer 105 and is acquired by mist distribution estimation unit 109; Fig 1 and ¶ [0040], [0044]-[0045]); a first tone correction unit (first mist correction unit 110; Figs 1, 2, 5 and ¶ [0045]-[0046], [0052]-[0056], [0085]-[0088]) configured to estimate transparency for each region of the image data (correction coefficient calculation 300 of first mist correction unit 110 calculates a correction coefficient for contrast correction for pixels of the input image; Fig 5 and ¶ [0090]-[0092]), and correct tone (gradation is corrected in the adaptive contrast correction unit 301 of the first mist correction unit 110 using adaptive contrast correction of the gain for each color; Figs 5 and ¶ [0097]-[0099]); a second tone correction unit (second mist correction unit 111; Figs 1, 2, 8 and ¶ [0045], [0047], [0111]-[0117])  configured to correct tone of the image data using a tone curve (gradation is corrected in the second mist correction unit 111 using uniform contrast correction with a linear function, nonlinear function or broken line approximation function, such that the nonlinear function represents a tone curve; Fig 8 and ¶ [0112]-[0114]); and a control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) configured to control which tone correction unit is to be used to perform tone correction (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111; Figs 1, 2, 5, 8 and ¶ [0086], [0112], [0117]). 
Regarding Claim 19, Suzuki teaches an image processing method (method of using image processing apparatus; Figs 1-12 and ¶ [0038]-[0157]) comprising: acquiring image data (optical image from lens system 100 Step S1 is stored in buffer 105 Step S2 and is acquired by mist distribution estimation unit 109 Step S3; Fig 1, 9 and ¶ [0040], [0044]-[0045], ¶ [0120-0122]); first tone correcting of estimating transparency for each region of the image data (correction coefficient calculation 300 of first mist correction unit 110 calculates a correction coefficient for contrast correction for pixels of the input image Steps S4, S5, S20-S23; Figs 5, 9, 11 and ¶ [0090]-[0092], [0138]-[0141]), and correcting tone (gradation is corrected in the adaptive contrast correction unit 301 of the first mist correction unit 110 using adaptive contrast correction of the gain for each color Steps S20-S23; Figs 5, 9, 12 and ¶ [0097]-[0099], [0142]-[0144]); second tone correcting of correcting tone of the image data using a tone curve (gradation is corrected in the second mist correction unit 111 using uniform contrast correction with a linear function, nonlinear function or broken line approximation function, such that the nonlinear function represents a tone curve Steps S4, S5, S30, S31; Figs 8, 12 and ¶ [0112]-[0114], [0151]-[0153]); and controlling which tone correcting is to be used to perform tone correction (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111 Steps S4, S10-S12; Figs 1, 2, 5, 8-10 and ¶ [0086], [0112], [0117], [0122]-[0137]). 
Regarding Claim 20, Suzuki teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as units of the image processing apparatus (non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]), the image processing apparatus  (image processing apparatus; Figs 1-8 and ¶ [0038]-[0117]) comprising: an acquisition unit configured to acquire image data (optical image from lens system 100 is stored in buffer 105 and is acquired by mist distribution estimation unit 109; Fig 1 and ¶ [0040], [0044]-[0045]); a first tone correction unit (first mist correction unit 110; Figs 1, 2, 5 and ¶ [0045]-[0046], [0052]-[0056], [0085]-[0088]) configured to estimate transparency for each region of the image data (correction coefficient calculation 300 of first mist correction unit 110 calculates a correction coefficient for contrast correction for pixels of the input image; Fig 5 and ¶ [0090]-[0092]), and correct tone (gradation is corrected in the adaptive contrast correction unit 301 of the first mist correction unit 110 using adaptive contrast correction of the gain for each color; Figs 5 and ¶ [0097]-[0099]); a second tone correction unit (second mist correction unit 111; Figs 1, 2, 8 and ¶ [0045], [0047], [0111]-[0117])  configured to correct tone of the image data using a tone curve (gradation is corrected in the second mist correction unit 111 using uniform contrast correction with a linear function, nonlinear function or broken line approximation function, such that the nonlinear function represents a tone curve; Fig 8 and ¶ [0112]-[0114]); and a control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) configured to control which tone correction unit is to be used to perform tone correction (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111; Figs 1, 2, 5, 8 and ¶ [0086], [0112], [0117]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG PUB 2017/0024865) in view of Fukunaga (JP 2014/103565).
Regarding Claim 2, Suzuki teaches the image processing apparatus according to claim 1 (as described above), wherein the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0044], [0085]-[0088], [0111]-[0117]) causes one of the first tone correction unit and the second tone correction unit to perform first-stage tone correction on the image data (controller 114 controls the first mist correction unit 110 to correct gradation using adaptive contrast correction of the gain for each color in the image data; Figs 1, 2, 5 and ¶ [0085]-[0088]).
Suzuki does not teach based on the result of correction of image data subjected to the first-stage tone correction, the other of the first tone correction unit and the second tone correction unit to perform second-stage tone correction on the image data subjected to the first-stage tone correction.  
Fukunaga is analogous art pertinent to the problem addressed in this application and teaches based on the result of correction of image data subjected to the first-stage tone correction (data corrected in the correction target value determination module 140 proceeds to the saturation correction module 150; Fig 1 and ¶ [0046]), the other of the first tone correction unit and the second tone correction unit to perform second-stage tone correction on the image data subjected to the first-stage tone correction (saturation correction module 150 performs saturation value correction on the image data already corrected by the correction target value determination module 140 to collectively remove image fog; Fig 1 and ¶ [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Suzuki with Fukunaga including based on the result of correction of image data subjected to the first-stage tone correction, the other of the first tone correction unit and the second tone correction unit to perform second-stage tone correction on the image data subjected to the first-stage tone correction.  By utilizing the enhanced data from the first correction unit to further enhance the data in a second correction unit, the fog may be better removed thereby improving the effectiveness of the image quality, as recognized by Fukunaga (¶ [0051]).
Regarding Claim 3, Suzuki in combination with Fukunaga teaches the image processing apparatus according to claim 2 (as described above), wherein, Suzuki teaches a control unit (controller 114; Figs 1, 5, 8 and ¶ [0044], [0085]-[0088], [0111]-[0117]) and Fukunaga further teaches in a case where contrast of the image data subjected to the first- stage tone correction is lower than a predetermined value (correction target value determination module 140 is evaluated (equation 4) to determine if correction is performed; ¶ [0060], [0064]), the control unit causes the other of the first tone correction unit and the second tone correction unit to perform the second-stage tone correction on the image data subjected to the first- stage tone correction (saturation correction module 150 performs saturation correction based on equation 5 and 6; ¶ [0060], [0064]).  
Regarding Claim 4, Suzuki in combination with Fukunaga teaches the image processing apparatus according to claim 3 (as described above), wherein Fukunaga further teaches the contrast is calculated based on a luminance histogram of the image data subjected to the first-stage tone correction (correction target value determination module 140 calculates the difference between the estimated luminance value and the correction target value and the luminance values are totaled to generate a luminance value histogram; ¶ [0050], [0063]).  
Regarding Claim 5, Suzuki in combination with Fukunaga teaches the image processing apparatus according to claim 3 (as described above), wherein Suzuki further teaches the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) and Fukunaga further teaches causes the other of the first tone correction unit and the second tone correction unit to perform the second-stage tone correction until the contrast reaches a target value (image data corrected by the correction target value determination module 140 progresses to the saturation correction module 150 for saturation value correction and collectively remove fog from the image; Fig 1 and ¶ [0051]).  
Regarding Claim 6, Suzuki in combination with Fukunaga teaches the image processing apparatus according to claim 2 (as described above), wherein Suzuki further teaches the control unit (controller 114; Figs 1, 2, 5 and ¶ [0045], [0085]-[0088]) causes the first tone correction unit to perform the first-stage tone correction (the controller 114 controls the use of the first mist correction unit 110, which is selected based on the mist histogram information from the mist distribution estimation unit 109; Figs 2, 5 and ¶ [0069]-[0070], [0086]-[0087]).  
Regarding Claim 7, Suzuki in combination with Fukunaga teaches the image processing apparatus according to claim 2 (as described above), wherein Suzuki further teaches the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) causes the second tone correction unit to perform the first-stage tone correction (the controller 114 controls the use of the second mist correction unit 111, which is selected based on the mist histogram information from the mist distribution estimation unit 109; Figs 2, 8 and ¶ [0069]-[0070], [0112]-[0113]).  

Claims 10, 12-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG PUB 2017/0024865) in view of Sugimoto et al (CN 110012215).
Regarding Claim 10, Suzuki teaches the image processing apparatus according to claim 1 (as described above), and teaches the at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) and the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045], [0085]-[0088], [0111]-[0117]) that controls a tone correction operation of the first tone correction unit and a tone correction operation of the second tone correction unit (controller 114 controls use of the first mist correction unit 110 and the second mist correction unit 111; Figs 1, 2, 5, 8 and ¶ [0086], [0112], [0117]). 
Suzuki does not teach a setting unit configured to set a target subject in the image data; and a measurement unit configured to measure a distance to the target subject.
Sugimoto et al is analogous art pertinent to the problem addressed in this application and teaches a setting unit configured to set a target subject in the image data (focus control unit 160 of the image processing device 100 will focus the image including an object of interest, based on image contrast; Fig 4 and ¶ [0107]-[0111]) and a measurement unit configured to measure a distance to the target subject (distance sensor 170 of image processing device 100 will measure subject distance from the sensor; Fig 4 and ¶ [0112]-[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Suzuki with Sugimoto et al including a setting unit configured to set a target subject in the image data; and a measurement unit configured to measure a distance to the target subject. By identifying an object to adjust the contrast or tone of the image, the intended subject of the image is better captured with a higher quality of resolution, as recognized by Sugimoto et al (¶ [0005]-[0007]).
Regarding Claim 12, Suzuki in combination with Sugimoto et al teaches the image processing apparatus according to claim 10 (as described above), wherein Sugimoto et al teaches in a case where the distance to the target subject is longer than a first predetermined distance (the quality deterioration judging section of the image processing system 100 will analyze image quality based on subject distance data and compare data to a predetermined threshold, which may be higher than the predetermined value; ¶ [0136]-[0138]) and Suzuki teaches the control unit causes the first tone correction unit to perform tone correction on the image data (the controller 114 controls the use of the first mist correction unit 110, which is selected based on the mist histogram information from the mist distribution estimation unit 109; Figs 2, 5 and ¶ [0069]-[0070], [0086]-[0087]).  
Regarding Claim 13, Suzuki in combination with Sugimoto et al teaches the image processing apparatus according to claim 10 (as described above), wherein Sugimoto et al teaches in a case where the distance to the target subject is shorter than a- 27 -10194184US01/P220-0276US second predetermined distance (the quality deterioration judging section of the image processing system 100 will analyze image quality based on subject distance data and compare data to a predetermined threshold, which may be less than the predetermined value; ¶ [0136]-[0138]), and Suzuki teaches the control unit causes the second tone correction unit to perform tone correction on the image data (the controller 114 controls the use of the second mist correction unit 111, which is selected based on the mist histogram information from the mist distribution estimation unit 109; Figs 2, 8 and ¶ [0069]-[0070], [0112]-[0113]).  
Regarding Claim 16, Suzuki in combination with Sugimoto et al teaches the image processing apparatus according to claim 10 (as described above), wherein Suzuki teaches the at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) and Sugimoto et al teaches a designation unit for a user to designate the target subject (in the image quality deterioration judging unit 180, the user can determine the subject of interest in the image; ¶ [0213]-[0219]).  
Regarding Claim 17, Suzuki in combination with Sugimoto et al teaches the image processing apparatus according to claim 10 (as described above), wherein Suzuki teaches the at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) and Sugimoto et al teaches a designation unit configured to automatically designate the target subject (in the image quality deterioration judging unit 180, the system can determine the subject of interest in the image; ¶ [0220]-[0223]).  

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG PUB 2017/0024865) in view of Sugimoto et al (CN 110012215) and in further view of Fukunaga (JP 2014/103565).
Regarding Claim 14, Suzuki in combination with Sugimoto et al teaches the image processing apparatus according to claim 10 (as described above), wherein Sugimoto et al further teaches a case where the distance to the target subject is shorter than or equal to a first predetermined distance and is longer than or equal to a second predetermined distance that is shorter than the first predetermined distance  (the quality deterioration judging section of the image processing system 100 will analyze image quality based on subject distance data and compare data to a predetermined threshold, which may be between a high and low predetermined values; ¶ [0136]-[0138]), and Suzuki teaches the control unit (controller 114; Figs 1, 2, 5, 8 and ¶ [0045.], [0085]-[0088], [0111]-[0117]).
Suzuki or Sugimoto et al does not teach blends a result of tone correction of the image data performed by the first tone correction unit and a result of tone correction of the image data performed by the second tone correction unit.  
Fukunaga is analogous art pertinent to the problem addressed in this application and teaches blends a result of tone correction of the image data performed by the first tone correction unit and a result of tone correction of the image data performed by the second tone correction unit (in the correction module 910 to remove fog, a combination of luminance correction 950 and saturation correction 150 is performed; Fig 16 and ¶ [0094]-[0097]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Suzuki with Sugimoto et a and Fukunaga including blends a result of tone correction of the image data performed by the first tone correction unit and a result of tone correction of the image data performed by the second tone correction unit. By utilizing both correction units, the image will have a higher level of output image clarity through correction of two image processing functions, as recognized by Fukunaga (¶ [0096]). 
Regarding Claim 15, Suzuki in combination with Sugimoto et al and Fukunaga teaches the image processing apparatus according to claim 14 (as described above), wherein Suzuki teaches at least one processor or circuit (a processor is inherently necessary to process a non-transitory recording medium storing an image processing program readable by a computer; ¶ [0010]) Fukunaga teaches an edge detection unit (non-edge region extraction module 1620; Fig 16 and ¶ [0088]) configured to detect edge information regarding the image data (non-edge area extraction module 1620 can detect edge information in an image; Fig 16 and ¶ [0090]), wherein the image processing apparatus is configured to calculate a ratio for the blending based on the detected edge information (the amount of luminance correction 950 and saturation correction 910 to be performed is based on the pixel value distribution estimation 1650, which is determined, in one aspect, by the edge detection 1620; Fig 16 and ¶ [0091]-[0097]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funayama et al (JP 2018/194346) teaches an image processing method that includes measuring distance to an object using stereo images and removing fog/haze from the image.
OH et al (KR 101893368) teaches an image processing method and system to measure distance of an object and includes processing to remove fog from the image.
	Liao (CN 105913385) teaches an image processing method and system for removing haze in an image utilizing a contrast enhancement processing to identify objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667